

115 HR 1308 IH: Frank and Jeanne Moore Wild Steelhead Special Management Area Designation Act
U.S. House of Representatives
2017-03-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1308IN THE HOUSE OF REPRESENTATIVESMarch 2, 2017Mr. DeFazio introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo designate the Frank and Jeanne Moore Wild Steelhead Special Management Area in the State of
			 Oregon.
	
 1.Short titleThis Act may be cited as the Frank and Jeanne Moore Wild Steelhead Special Management Area Designation Act. 2.FindingsCongress finds that—
 (1)Frank Moore has committed his life to family, friends, his country, and fly fishing; (2)Frank Moore is a World War II veteran who stormed the beaches of Normandy along with 150,000 troops during the D-Day Allied invasion and was awarded the Chevalier of the French Legion of Honor for his bravery;
 (3)Frank Moore returned home after the war, started a family, and pursued his passion of fishing on the winding rivers in Oregon;
 (4)as the proprietor of the Steamboat Inn along the North Umpqua River in Oregon for nearly 20 years, Frank Moore, along with his wife Jeanne, shared his love of fishing, the flowing river, and the great outdoors, with visitors from all over the United States and the world;
 (5)Frank Moore has spent most of his life fishing the vast rivers of Oregon, during which time he has contributed significantly to efforts to conserve fish habitats and protect river health, including serving on the State of Oregon Fish and Wildlife Commission;
 (6)Frank Moore has been recognized for his conservation work with the National Wildlife Federation Conservationist of the Year award, the Wild Steelhead Coalition Conservation Award, and his 2010 induction into the Fresh Water Fishing Hall of Fame; and
 (7)in honor of the many accomplishments of Frank Moore, both on and off the river, approximately 99,653 acres of Forest Service land in the State of Oregon should be designated as the Frank and Jeanne Moore Wild Steelhead Special Management Area.
 3.DefinitionsIn this Act: (1)MapThe term Map means the map entitled Frank Moore Wild Steelhead Special Management Area Designation Act and dated June 23, 2016.
 (2)SecretaryThe term Secretary means the Secretary of Agriculture, acting through the Chief of the Forest Service. (3)Special management areaThe term Special Management Area means the Frank and Jeanne Moore Wild Steelhead Special Management Area designated by section 4(a).
 (4)StateThe term State means the State of Oregon. 4.Frank and Jeanne Moore Wild Steelhead Special Management Area, Oregon (a)DesignationThe approximately 99,653 acres of Forest Service land in the State, as generally depicted on the Map, is designated as the Frank and Jeanne Moore Wild Steelhead Special Management Area.
			(b)Map; legal description
 (1)In generalAs soon as practicable after the date of enactment of this Act, the Secretary shall prepare a map and legal description of the Special Management Area.
 (2)Force of lawThe map and legal description prepared under paragraph (1) shall have the same force and effect as if included in this Act, except that the Secretary may correct clerical and typographical errors in the map and legal description.
 (3)AvailabilityThe map and legal description prepared under paragraph (1) shall be on file and available for public inspection in the appropriate offices of the Forest Service.
 (c)AdministrationSubject to valid existing rights, the Special Management Area shall be administered by the Secretary—
 (1)in accordance with all laws (including regulations) applicable to the National Forest System; and (2)in a manner that—
 (A)conserves and enhances the natural character, scientific use, and the botanical, recreational, ecological, fish and wildlife, scenic, drinking water, and cultural values of the Special Management Area;
 (B)maintains and seeks to enhance the wild salmonid habitat of the Special Management Area; (C)maintains or enhances the watershed as a thermal refuge for wild salmonids; and
 (D)preserves opportunities for recreation, including primitive recreation. (d)Fish and wildlifeNothing in this section affects the jurisdiction or responsibilities of the State with respect to fish and wildlife in the State.
 (e)Adjacent managementNothing in this section— (1)creates any protective perimeter or buffer zone around the Special Management Area; or
 (2)modifies the applicable travel management plan for the Special Management Area. (f)Wildfire managementNothing in this section prohibits the Secretary, in cooperation with other Federal, State, and local agencies, as appropriate, from conducting wildland fire operations in the Special Management Area, consistent with the purposes of this Act, including the use of aircraft, machinery, mechanized equipment, fire breaks, backfires, and retardant.
 (g)Vegetation managementNothing in this section prohibits the Secretary from conducting vegetation management projects within the Special Management Area in a manner consistent with—
 (1)the purposes described in subsection (c); and (2)the applicable forest plan.
 (h)Protection of tribal rightsNothing in this section diminishes any treaty rights of an Indian tribe. (i)WithdrawalSubject to valid existing rights, the Federal land within the boundaries of the Special Management Area river segments designated by subsection (a) is withdrawn from all forms of—
 (1)entry, appropriation, or disposal under the public land laws; (2)location, entry, and patent under the mining laws; and
 (3)disposition under all laws relating to mineral and geothermal leasing or mineral materials. 